Exhibit 10.1

 

LOGO [g594185bb.jpg]

August 26, 2013

Vincent Pilette

4 Pepperwood Court

Menlo Park, CA 94025

Dear Vincent,

On behalf of Logitech Inc. (“Logitech”), we are pleased to offer you employment
with Logitech as Chief Financial Officer reporting directly to me, as President
and Chief Executive Officer of Logitech International S.A. (“Logitech
International”).

Your annual base salary will be $500,000, payable every two weeks at a bi-weekly
rate of $19,231. You will also be eligible to participate in Logitech
International’s Leadership Team Performance Bonus Plan, targeted at 80% of your
base salary for a potential annual total cash compensation of $900,000.

For fiscal year 2014 (April 2013 – March 2014), your payout under the Leadership
Team Performance Bonus Plan will be guaranteed to pay out at a rate of no less
than 100% of your target bonus and, as per the plan, will be prorated based upon
your start date, provided you are an active employee of Logitech on the last day
of the bonus performance period.

You will receive the following stock grants associated with your hire:

 

  •  

295,000 performance stock units (“PSUs”). Portions of this grant vest when
Logitech International’s (LOGI) average closing price per share over a
consecutive 90 calendar day period meets or exceeds the specific Logitech
International stock prices as noted below. Any units not vested by the 10-year
anniversary of the grant will be cancelled.

 

  •  

147,500 units vest when Logitech International’s 90-day average closing price is
$12.00

 

  •  

147,500 units vest when Logitech International’s 90-day average closing price is
$14.00

 

  •  

175,000 restricted stock units (“RSUs”). This grant will vest over three years,
with one-third vesting annually on the grant anniversary date (“RSU Number 1”).

 

  •  

195,000 restricted stock units (“RSUs”). This grant will vest over one year,
with all units vesting on the one-year grant anniversary date (“RSU Number 2”).



--------------------------------------------------------------------------------

The RSU grants will be subject to Logitech International’s standard RSU
agreement (as filed with the SEC on February 5, 2013), including Addendum A and
the “As Applicable” provision in Section 2, and a qualification (as set forth in
the Change of Control Agreement provided to you) that the agreement may be
modified to comply with applicable ordinances, laws, rules and regulations
(including but not limited to those related to the Minder initiative). A copy of
Logitech International’s standard RSU agreement is enclosed. There are no
special vesting provisions associated with the PSUs in the case of a change of
control.

We will submit your new hire grants to the Compensation Committee of Logitech
International’s Board of Directors with the monthly grant approval cycle
occurring after your start date with Logitech. The receipt of these grants is
conditioned upon your execution of the associated grant agreements.

Logitech offers a comprehensive benefits package, including medical, dental, and
vision insurance plans (effective on your date of hire), a healthcare spending
account, a 401(k) retirement savings plan, commuter benefits, an Employee Stock
Purchase Plan, life insurance, short and long-term disability insurance, as well
as 20 days per year of paid time off (combined vacation and sick leave), and 11
paid holidays. As an executive of Logitech, you will also be eligible to
participate in Logitech’s Deferred Compensation Plan.

Logitech’s compensation plans and programs are reviewed each year and may be
subject to change. Logitech reserves the right to cancel or change the benefit
plans and programs it offers to its employees, including its executive officers,
at any time. Any adjustment to your base salary, your target incentive bonus,
other compensation, and any terms and conditions of employment shall be in the
sole discretion of Logitech International’s Board of Directors or the
Compensation Committee of the Board of Directors of Logitech International.
Please note that, as an executive officer of Logitech International, you will be
subject to Logitech’s stock ownership guidelines and Logitech’s Executive
Clawback Policy, copies of which are enclosed.

In addition, the Compensation Committee of Logitech International’s Board of
Directors has approved the entry into a Change of Control Severance Agreement
with you, in the form that accompanies this letter agreement. Anything in any
equity or other long-term incentive award or any other agreement to the contrary
notwithstanding, as may be entered into at any time during your employment, the
terms of Section 5 (“Limitation on Payments”) of the enclosed Change of Control
Agreement shall govern the treatment thereunder unless the parties otherwise
agree by specific reference to such Section 5.

While it is our sincere hope and belief that our working relationship will be
mutually beneficial, we also want to advise you that Logitech is an at-will
employer. Consequently, either Logitech or you can terminate the employment
relationship at-will, at any time, with or without cause, and with or without
advance notice. However it is understood that if a separation from service (as
defined in the regulations under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), occurs within your first two years of employment
because (1) your employment is terminated by Logitech without cause (as defined
below), and not as a result of your death or disability (meaning that you are
unable to perform your duties for any 90 days in any one-year period as a result
of a physical and/or mental impairment), or (2) if you resign for good reason
(as defined below), and in either case if you sign a general release of known
and unknown claims based on Logitech’s then standard form applicable to
executive officers, you will receive the following benefits:

 

  •  

Severance in an amount equal to 12 months of your then current base salary (or
your base salary as of your commencement of employment with Logitech, if higher)
plus 100% of your then-current annual targeted bonus amount, less applicable
withholdings.

 

      2



--------------------------------------------------------------------------------

  •  

Company-paid premiums to continue your group health insurance coverage under
COBRA if you are eligible for COBRA and have elected continuation coverage under
the applicable rules for a period of up to 12 months. However, Logitech’s COBRA
obligations shall immediately cease to the extent you become eligible for
benefits from a subsequent employer.

 

  •  

Accelerated vesting and prompt settlement of one-third of the original 175,000
units subject to RSU Number 1 (as adjusted pursuant to the RSU agreement), to
the extent then unvested and unexpired and to the extent that such units would
otherwise have vested and become settled solely on account of your continued
performance of services to Logitech International and its direct and indirect
subsidiaries.

 

  •  

If the separation of service occurs within the first year of service,
accelerated vesting and prompt settlement of the original 195,000 units subject
to RSU Number 2 (as adjusted pursuant to the RSU agreement), to the extent then
unvested and unexpired and to the extent that such units would otherwise have
vested and become settled solely on account of your continued performance of
services to Logitech International and its direct and indirect subsidiaries.

 

  •  

Executive-level outplacement services, in the amount of up to $15,000. Such
services shall be provided by a firm selected by the Employee from a list
compiled by Logitech.

Logitech will deliver the form of release to you within 30 days after your
separation from service. You must execute and return the release within 60 days
after the date that the form is delivered to you. The severance payments will
commence within 20 days after you return the release unless the delay of your
severance pay and/or benefits is required by Code Section 409A as described
below. Severance payments will be made periodically over the applicable
severance period in accordance with Logitech’s normal payroll schedule.

Notwithstanding anything to the contrary in this letter, if as of the date you
terminate employment you are a “specified employee” of Logitech or Logitech
International, as applicable, within the meaning of Code Section 409A and the
final regulations and official guidance thereunder and some or all the severance
payments or benefits outlined above are considered deferred compensation under
Code Section 409A and the final regulations and official guidance thereunder
(the “Deferred Payments”), then the Deferred Payments which are otherwise due to
you on or within the 6 month period following your separation from service will
accrue, to the extent required, during such 6 month period and will become
payable in a lump sum payment, without interest, on the date 6 months and 1 day
following the date of your separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this offer letter is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

For purposes of this offer letter, a separation from service for “cause” occurs
if you are terminated for any of the following reasons: (i) your willful
dishonesty or fraud with respect to the business affairs of Logitech; (ii) your
intentional falsification of any employment or Logitech records, (iii) your
conviction (including any plea of guilty or no contest) of a felony which the
Board of Directors

 

      3



--------------------------------------------------------------------------------

of Logitech International reasonably believes materially impairs your ability to
perform your duties for Logitech or adversely affects Logitech’s reputation or
standing in the community, (iv) a willful act by you which constitutes
misconduct (including, but not limited to, improper use or disclosure of the
confidential or proprietary information of Logitech) and is injurious to
Logitech, or (v) continued willful violations by you of your obligations to
Logitech after there has been delivered to you a written demand for performance
from Logitech which describes the basis for Logitech’s belief that you have not
substantially performed your duties. For purposes of this paragraph only,
“Logitech” shall mean Logitech International and its direct and indirect
subsidiaries.

In addition, for the purposes of this offer letter, “good reason” means (i) a
substantial reduction of the facilities and perquisites (including office space
and location) available to you immediately prior to such reduction, without your
express written consent and without good business reasons, (ii) a material
reduction of your Base Salary, (iii) a material reduction in the kind or level
of employee benefits to which you are entitled immediately prior to such
reduction, with the result that your overall benefits package is significantly
reduced, (iv) your relocation to a facility or location more than thirty
(30) miles from your current location, without the your express written consent,
(v) the failure of Logitech and Logitech International to obtain the assumption
of this letter agreement by any successor, or (vi) a material reduction of your
duties, position or responsibilities relative to your duties, position or
responsibilities in effect immediately prior to such reduction, without your
express written consent (“demotion”). Such reduction shall not be considered a
“demotion” unless (i) you give Logitech written notice of such reduction within
90 days after such reduction occurs and (ii) Logitech fails to remedy such
reduction within 30 days after receiving your written notice. Clause (iii) above
shall not apply in the event of any reduction of the amount of the bonus
actually paid but shall apply in the event of a material reduction of the target
bonus or bonus opportunity. A condition shall not be considered “good reason”
unless you give Logitech written notice of such condition within ninety
(90) days after such condition comes into existence and Logitech fails to remedy
such condition within thirty (30) days after receiving your written notice.

In the event any payments under your Change of Control Severance Agreement are
triggered, the aggregate amount of any amounts payable to you under this offer
letter in the event of a separation from service will be reduced, but only to
the extent necessary so as to prevent the duplication of severance payments to
you.

Logitech shall reimburse you for all reasonable legal fees and expenses incurred
by you in connection with negotiating and executing this letter agreement and
the Change of Control Agreement; provided, however, that Logitech shall not be
obligated pursuant to this letter agreement and Section 10(h) of the Change of
Control Agreement (Miscellaneous – Legal Fees and Expenses) to reimburse such
legal fees and expenses in excess of $5,000 in the aggregate; provided further,
that such legal fees and expenses shall not be reimbursed until you have
executed and returned this letter agreement to Logitech and have started work as
the Chief Financial Officer at Logitech as set forth below.

On June 14, 2013, the Swiss Federal Council submitted to a public consultation
procedure its draft ordinance on various compensation practices to implement new
provisions of the Swiss Federal Constitution resulting from the Minder
initiative. The effect of that temporary ordinance, and of the

 

      4



--------------------------------------------------------------------------------

laws, rules and regulations that will follow, on this letter agreement are not
yet known and may require or make advisable changes to this letter agreement to
comply with such ordinances, laws, rules and regulations. Logitech and Logitech
International reserve the right to unilaterally amend this letter agreement
solely if an amendment is determined to be reasonably necessary by Logitech’s or
Logitech International’s legal counsel for Logitech and Logitech International
to comply with existing or adopted applicable ordinances, laws, rules or
regulations (“Laws”) (even if such Laws have not yet taken effect), including
but not limited to any Laws related to the Minder initiative in Switzerland, and
such counsel determines that the amendment reasonably addresses such need.

Please understand that this offer is contingent upon the successful completion
of your background check prior to your start date. You will also be required to
provide your legal eligibility to work in the United States on your first day of
employment.

We eagerly await your acceptance of this offer by the end of the business day on
September 2, 2013. Please indicate your intended start date below when you
provide your signature upon acceptance.

Once your offer acceptance is received:

 

  •  

You will receive an invitation from Red Carpet, Logitech’s new hire on-boarding
portal. With your personalized access, you will begin to learn about Logitech,
review your benefits and enter additional information that is required to enable
a smooth new hire experience for you.

 

  •  

You will receive information about your new employee welcome session the week
prior to your start date.

Vincent, the single most important factor of our success is our people and we
look forward to having you on the Logitech team and leading our Finance
organization. If you have any questions, or need clarification on any
information contained in this letter, please do not hesitate to contact us.
Please sign and return the offer letter to Karen Drosky, our Vice President of
People & Culture.

Sincerely yours,

/s/ Bracken P. Darrell

Bracken Darrell

President and Chief Executive Officer

Logitech International

 

      5



--------------------------------------------------------------------------------

I accept the position of Chief Financial Officer, and will begin work on
September 3, 2013. I further acknowledge that the terms and conditions specified
in this letter are the only commitments Logitech is making relative to my
employment and that all other promises, either verbal or written, are null and
void.

 

/s/ Vincent Pilette     September 3, 2013 Vincent Pilette     Acceptance Date

 

      6